Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/2021 and 9/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner notes that two identical information disclosure statements were filed 3/8/2021, one of which has not been considered since both IDS forms include the same information.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Ogawa (US 2018/0196619 A1) hereinafter Ogawa.
Regarding claim 21, Ogawa teaches a method of operating a host, the method comprising: 
requesting a storage device to perform a first state analysis of a memory included in the storage device (fragmentation evaluator 101 determines a degree of fragmentation for each data stored during storage processing Paragraph [0095], [0098] to be provided to rearrangement instructor 307 of host computer 210 Paragraph [0099]); and 
receiving, from the memory, a first fragmentation information indicating that the memory is fragmented and a first analysis result indicating that execution of a garbage collection on the memory is restricted, in response to the first state analysis (the fragmentation evaluator 306 calculates an index value representing the degree of fragmentation using fragmentation evaluation table 361 and fragmentation state management table 303 Paragraph [0098] and based on the degree of fragmentation, the rearrangement instructor 307 uses the index value determine an effect of arrangement to determine whether it is necessary to perform defragmentation (i.e., whether or not defragmentation is necessary or restricted). A defragmentation flag is set with which indicates execution of rearrangement for defragmentation, thus, is not set when defragmentation is restricted Paragraph [0100]).  
Regarding claim 23, Ogawa teaches all of the features with respect to claim 21, as outlined above.
Ogawa further teaches requesting the storage device to perform a second state analysis of the memory; and receiving, from the storage device, a second fragmentation information indicating that the memory is fragmented and a second analysis result indicating that execution of the garbage collection on the memory is required, in response to the second state analysis (an access request from the host computer is received and for each write request, the fragmentation state estimation function is performed Paragraph [0088]-[0089], wherein a defragmentation flag is a flag that indicates execution of rearrangement for defragmentation and is set when the fragment count exceeds the fragmentation state threshold Paragraph [0100]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 11, 17-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2018/0196619 A1) hereinafter Ogawa in view of Moon et al. (US 2015/0261452 A1) hereinafter Moon et al.
Regarding claim 1, Ogawa teaches a method of operating a memory controller, the method comprising: 
receiving a state analysis request of a memory from a host (fragmentation evaluator 101 determines a degree of fragmentation for each data stored during storage processing Paragraph [0095], [0098] to be provided to rearrangement instructor 307 of host computer 210 Paragraph [0099]); 
determining a fragment state of the memory (the fragmentation evaluator 306 calculates an index value representing the degree of fragmentation using fragmentation evaluation table 361 and fragmentation state management table 303 Paragraph [0098]); 
generating an analysis result indicating whether a garbage collection is restricted, based on the fragment state… (based on the degree of fragmentation, the rearrangement instructor 307 uses the index value determine an effect of arrangement to determine whether it is necessary to perform defragmentation (i.e., whether or not defragmentation is necessary or restricted) Paragraph [0100]. Note that the effect of rearrangement processing is represented as a reduction amount related to the size of data moved in the GC in the storage medium 240 [0147]); and 
providing the analysis result to the host (The storage controller 220 of Fig. 3A which includes the rearrangement starter 320, which includes the fragmentation evaluator Fig. 3B, 308) and rearrangement controller 320 which utilizes the result resides in host computer 210 Paragraph [0083]).  
Ogawa does not appear to explicitly teach, however, Moon et al. teaches:
determining a lifespan situation of the memory (the controller can calculate a lifespan index of the memory device Paragraph [0087], [0095]); 
generating an analysis result indicating whether a garbage collection is restricted, based on… the lifespan situation (when the lifespan index is equal to or higher than a first reference value, the controller ends the background garbage collection [0097]).
The disclosures of Ogawa and Moon et al., hereinafter OM, are analogous art to the claimed invention because they are in the same field of garbage collection management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of OM before them, to modify the teachings of Ogawa to include the teachings of Moon et al. since both OM teach performing garbage collection based on a state associated with the memory. Therefore it is applying a known technique (generating a result indicating whether garbage collection is restricted based on the lifespan situation [0097] of Moon et al.) to a known device (memory system performing garbage collection based on a fragment state [0098-[0099] of Ogawa) ready for improvement to yield predictable results (garbage collection is restricted based on a lifespan index [0097] of Moon et al.), KSR, MPEP 2143.
Regarding claim 2, OM teaches all of the features with respect to claim 1, as outlined above.
Moon et al. further teaches wherein generating the analysis result comprises: determining whether the garbage collection is restricted based on a host write count (the lifespan index, which is used to determine whether or not to end garbage collection, is determined in correspondence to a programming/erase count Paragraph [0037]), in response to… the lifespan situation being such that an expected lifespan of the memory is determined not to fulfill a desired lifespan (it is determined that garbage collection ends to prevent a decrease in the guaranteed lifespan of a flash memory device due to excessive background garbage collection Paragraph [0110]).  
Ogawa further teaches wherein generating the analysis result comprises: determining whether the garbage collection is restricted based on a host write count, in response to the memory being fragmented (a fragment count for write data is also used in determining whether defragmentation is necessary Paragraph [0114] in addition to the fragmentation state Paragraph [0100]).  
Regarding claim 3, OM teaches all of the features with respect to claim 2, as outlined above.
Ogawa further teaches wherein the determining whether the garbage collection is restricted based on the host write count comprises: determining whether the host write count is within a restriction section (a defragmentation flag indicates execution of rearrangement for defragmentation and is set when the fragment count of the write data exceeds the fragmentation state threshold 543 Paragraph [0100]. In other words, when the fragment count has not yet exceeded the fragmentation state threshold, then it is within a restriction section).  
Regarding claim 4, OM teaches all of the features with respect to claim 3, as outlined above.
Ogawa further teaches wherein generating the analysis result further comprises: generating the analysis result such that the analysis result indicates that the garbage collection is restricted, in response to the host write count being within the restriction section (a flag is set for defragmentation when the fragment count exceeds the fragmentation state threshold Paragraph [0100], wherein it is within the restriction section when it has not yet exceeds the fragmentation threshold), and generating the analysis result such that the analysis result indicates that the garbage collection is required, in response to the host write count being outside the restriction section (a flag is set for defragmentation when the fragment count exceeds the fragmentation state threshold Paragraph [0100]).
Regarding claim 6, OM teaches all of the features with respect to claim 3, as outlined above.
Ogawa further teaches wherein generating the analysis result comprises: generating the analysis result that the analysis result indicates the garbage collection is not required, in response to the fragment state of the memory being below a fragmentation threshold (A fragmentation state threshold is a threshold for determining execution of rearrangement for defragmentation based on the fragment count Paragraph [0100], and if the fragment count is equal to or larger than the reference fragment count, only then is it determined that defragmentation is necessary Paragraph [0114]).  
Regarding claim 8, OM teaches all of the features with respect to claim 1, as outlined above.
Ogawa further teaches providing the host with the fragment state (a value of the degree of fragmentation is returned from the fragmentation state estimator to the defragmentation controller Paragraph [0217]-[0218]) and Moon et al. teaches providing the host with the lifespan situation (the controller may transmit to the host information needed to complete the background operation Paragraph [0131]).  
Regarding claim 11, OM teaches all of the features with respect to claim 1, as outlined above.
Ogawa further teaches wherein the memory is included in one of an eMMC (embedded multimedia card), a UFS (universal flash storage) or a SSD (solid state drive) (solid state drive (SSD) using a NAND flash Paragraph [0003], [0084]).  
Claim 17 is rejected under 35 USC 103 for the same reasons as claim 1, as outlined above.
Ogawa teaches a storage device comprising: a memory (storage medium such as an SSD using a NAND flash #240 Paragraph [0084]) and a memory controller (comprising at least storage controller Figure 3, #220 Paragraph [0087]) configured to perform the method of claim 1.
Claim 18 is rejected under 35 USC 103 for the same reasons as claim 2, as outlined above.
Claim 19 is rejected under 35 USC 103 for the same reasons as claim 4, as outlined above.
Regarding claim 22, OM teaches all of the features with respect to claim 21, as outlined above.
Ogawa further teaches receiving, from the storage device, … the first fragmentation information and the first analysis result as discussed above.
Ogawa does not appear to explicitly teach, however, Moon et al. teaches receiving, from the storage device, a lifespan situation of the memory together (the controller can calculate a lifespan index of the memory device Paragraph [0087], [0095]).  
The disclosures of Ogawa and Moon et al., hereinafter OM, are analogous art to the claimed invention because they are in the same field of garbage collection management.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of OM before them, to modify the teachings of Ogawa to include the teachings of Moon et al. since both OM teach performing garbage collection based on a state associated with the memory. Therefore it is applying a known technique (receiving a lifespan situation of the memory [0097] of Moon et al.) to a known device (memory system performing garbage collection based on a fragment state [0098-[0099] of Ogawa) ready for improvement to yield predictable results (a lifespan index is received and used to determine whether to continue or end garbage collection [0097] of Moon et al.), KSR, MPEP 2143.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over OM in further view of Ding et al. (US 2015/0268872 A1) hereinafter Ding et al.
 Regarding claim 9, OM teaches all of the features with respect to claim 1, as outlined above.
OM does not appear to explicitly teach, however, Ding et al. teaches wherein the determining the lifespan situation comprises: calculating an expected lifespan based on a Write Amplification Factor (WAF) (the lifetime of NVSM 12 may depend upon write amplification factors Paragraph [0054]).  
The disclosures of OM and Ding et al., hereinafter OMD, are analogous art to the claimed invention because they are in the same field of garbage collection management and/or determining a lifetime of a memory device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of OMD before them, to modify the teachings of OM to include the teachings of Ding et al. since both OMD teach performing garbage collection based on a lifetime or fragment state associated with a memory. Therefore it is applying a known technique (determining an expected lifespan based on a write application factor [0054] of Ding et al.) to a known device (memory system performing garbage collection based on a fragment state [0098-[0099] of Ogawa) ready for improvement to yield predictable results (a lifetime of a memory device is determined using a write amplification factor [0054] of Ding et al.), KSR, MPEP 2143.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2018/0196619 A1) hereinafter Ogawa in view of Kim (US 2019/0179747 A1) in further view of Goss (US 2011/0185112 A1) hereinafter Goss. 
Regarding claim 12, Ogawa teaches a method of operating a memory controller, the method comprising: 
receiving a first state analysis request of a memory from a host (fragmentation evaluator 101 determines a degree of fragmentation for each data stored during storage processing Paragraph [0095], [0098] to be provided to rearrangement instructor 307 of host computer 210 Paragraph [0099]); 
providing a first analysis result of the memory to the host, in response to the first state analysis request (based on the degree of fragmentation, the rearrangement instructor 307 uses the index value determine an effect of arrangement to determine whether it is necessary to perform defragmentation (i.e., whether or not defragmentation is necessary or restricted) Paragraph [0100]. Note that the storage controller 220 of Fig. 3A which includes the rearrangement starter 320, which includes the fragmentation evaluator Fig. 3B, 308) and rearrangement controller 320 which utilizes the result resides in host computer 210 Paragraph [0083]); 
receiving a second state analysis request of the memory from the host (fragmentation evaluator 101 determines a degree of fragmentation for each data stored during storage processing Paragraph [0095], [0098] to be provided to rearrangement instructor 307 of host computer 210 Paragraph [0099]); 
providing a second analysis result of the memory to the host, in response to the second state analysis request (based on the degree of fragmentation, the rearrangement instructor 307 uses the index value determine an effect of arrangement to determine whether it is necessary to perform defragmentation (i.e., whether or not defragmentation is necessary or restricted) Paragraph [0100]. Note that the storage controller 220 of Fig. 3A which includes the rearrangement starter 320, which includes the fragmentation evaluator Fig. 3B, 308) and rearrangement controller 320 which utilizes the result resides in host computer 210 Paragraph [0083]).
Ogawa does not appear to explicitly teach, however, Kim teaches 
receiving a first garbage collection execution request of the memory from the host (the host may request or command an operation such as garbage collection in response to the current state transmitted from the memory system Paragraph [0064]); 
performing a garbage collection operation on a first memory region of the memory (the memory system carries out the manual garbage collection upon receipt of the GC command from the host Paragraph [0160]); 
receiving a second garbage collection execution request of the memory from the host (the host may request or command an operation such as garbage collection in response to the current state transmitted from the memory system Paragraph [0064]); and 
performing the garbage collection operation on a second memory region of the memory (the memory system carries out the manual garbage collection upon receipt of the GC command from the host Paragraph [0160]).  
The disclosures of Ogawa and Kim et al., hereinafter OK, are analogous art to the claimed invention because they are in the same field of garbage collection management/data compaction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of OK before them, to modify the teachings of Ogawa to include the teachings of Kim et al. since both OK teach performing garbage collection based on a state associated with the memory. Therefore it is applying a known technique (receiving a GC command from a host Paragraph [0064]) to a known device (memory system performing garbage collection based on a fragment state [0098-[0099] of Ogawa) ready for improvement to yield predictable results (garbage collection is performed upon receipt of the command [0160] of Kim et al.), KSR, MPEP 2143.
	OK does not appear to explicitly teach, however, Goss teaches the first memory region being a first size and the second memory region being a second size different from the first size of the first memory region (blocks are arranged into manageable regions called “garbage collection units (GCUs)” wherein the GCUs can be of different sizes as shown in Figure 3, Paragraph [0030]).
The disclosures of OK and Goss, hereinafter OKG, are analogous art to the claimed invention because they are in the same field of garbage collection management/data compaction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of OKG before them, to modify the teachings of OK to include the teachings of Goss since both OKG teach performing garbage collection based on a state associated with the memory. Therefore it is applying a known technique (performing GC on memory regions of different sizes Paragraph [0030]) to a known device (memory system performing garbage collection based on a fragment state [0098-[0099] of Ogawa) ready for improvement to yield predictable results (garbage collection is performed on different size units Paragraph [0030]), KSR, MPEP 2143.
Regarding claim 13, OKG teaches all of the features with respect to claim 12, as outlined above.
Goss further teaches wherein the second size is smaller than the first size (Fig. 3 depicts “GCU 1” region #114 comprised of 7 blocks which is smaller than the blocks of “GCU 2” region #116, which are comprised of 8 blocks, Paragraph [0030]).  

Allowable Subject Matter
Claims 5, 7, 10, 14-16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically regarding claim 5, “adjusting a size of the restriction section based on the expected lifespan of the memory,” is not taught by the prior art of record. The closest prior art of record is Ogawa and Moon et al. Ogawa teaches that garbage collection can be determined based on whether a host write count falls within a restriction section. For example, a determination as to whether or not garbage collection is restricted when the memory is fragmented and an expected lifespan cannot fulfill a desired lifespan. However, Ogawa nor Moon teach using an expected lifetime of memory to change the size of the restriction section, in which the restriction section is to determine whether garbage collection is restricted based on host write count events. Moon et al. generally teaches using lifespan information to determine whether or not garbage collect, however, it fails to teach using such information to adjust the size of the restriction section. Thus, neither of prior art Ogawa and Moon, individually or in combination, teach the claim in its entirety.
Claim 20 recites substantially similar limitations as claim 5 and would therefore be allowable under the same rationale as claim 5. 
Specifically regarding claim 7, “receiving a garbage collection execution request from the host, in response to providing the analysis result to the host; performing a garbage collection operation on a garbage-collected memory region of the memory, in response to the garbage collection execution request; and adjusting a size of the garbage-collected memory region based on the lifespan situation of the memory,” is not taught by the prior art of record. Ogawa and Moon are the closest prior art of record as discussed above. Ogawa and Moon both teach the concept of performing a garbage collection/defragmentation operation. However, the prior art does not teach adjusting a size of the garbage-collected memory region based on the lifespan situation of the memory. Thus, neither of prior art Ogawa and Moon, individually or in combination, teach the claim in its entirety.
Specifically regarding claim 10, “receiving a mode control signal from the host, and wherein the generating the analysis result comprises: generating the analysis result based on the fragment state and the lifespan situation, in response to the mode control signal indicating a first mode, and generating the analysis result based on the fragment state without consideration of the lifespan situation, in response to the mode control signal indicating a second mode,” is not taught by the prior art of record. Ogawa and Moon are the closest prior art of record as discussed above. While the combination of Ogawa and Moon do teach generating the analysis result based on the fragment state and the lifespan situation, and Ogawa teaches generating the analysis result based on the fragment state when taken alone, the prior art does not teach generating the analysis result based upon modes, and excluding the lifespan situation in certain modes. 
Specifically regarding claim 14, “wherein after performing the garbage collection operation on the first memory region, and prior to receiving the second state analysis request of the memory from the host, the method further comprises: receiving a third state analysis request of the memory from the host; and providing a third analysis result of the memory to the host, in response to the third state analysis request, the third analysis result indicating that the garbage collection operation on the memory is restricted” is not taught by the prior art of record. Ogawa and Moon are the closest prior art of record as discussed above. However, Ogawa and Moon are silent as to the temporal aspect of this claim, that is the third state analysis which indicates that garbage collection is restricted occurs after performing garbage collection on the first memory region by prior to the second state analysis request.  Thus, neither of prior art Ogawa and Moon, individually or in combination, teach the claim in its entirety. Claim 15 depends upon claim 14, thus, is allowable for at least the same reasons discussed above. 
Specifically regarding claim 16, “calculating an expected lifespan of the memory based on a WAF (Write Amplification Factor), in response to the fragment state of the memory being above a fragmentation threshold” is not taught by the prior art of record. Ogawa and Moon are the closest prior art of record as discussed above. Ding teaches that the expected lifetime of a memory can be based on a write amplification factor. However, the prior art that does that that calculating the expected lifetime is being done so in response to the fragment state of the memory being above a fragmentation. Thus, neither of prior art Ogawa and Moon, individually or in combination, teach the claim in its entirety.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE WEI whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE WEI
Primary Examiner
Art Unit 2131



/JANE WEI/Primary Examiner, Art Unit 2139